DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (PG Pub 20130242702) and in view of Hirata (PG Pub 20090142209).
Considering claim 1, Onishi (Figure 1) teaches a vibration generating device comprising: a diaphragm (120 + paragraph 0018); and a first piezoelectric actuator (130(top) + paragraph 0018) and a second piezoelectric actuator (130 (bottom) + paragraph 0018) attached on an upper surface and a lower surface of the diaphragm, respectively so as to sandwich the diaphragm there between in a vicinity of an end surface of the diaphragm (see Figure 1), wherein in a top view of the upper surface of the diaphragm, the first piezoelectric actuator is disposed at a position shifted with respect to the second piezoelectric actuator (first and second piezoelectric actuators 130 are disposed shifted or offset from each other see Figure 1 + paragraph 0018).
However, Onishi does not teach wherein the diaphragm is formed of glass.
Hirata teaches wherein the diaphragm is formed of glass (20 + paragraph 0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include glass as the material used for the diaphragm into Onishi’s device for the benefit of providing a good sealing layer.
Considering claim 2, Onishi (Figure 1) teaches the vibration generating device wherein in a top view of the upper surface of the diaphragm, the first piezoelectric actuator is disposed at a position parallelly shifted to a direction away from the end surface along a width direction of the first piezoelectric actuator with respect to the second piezoelectric actuator (130 + paragraph 0018).
Considering claim 5, Onishi (Figure 1) teaches wherein in a top view of the upper surface of the diaphragm, the first piezoelectric actuator is disposed at position parallelly shifted to a direction approaching the end surface along a width direction of the first piezoelectric actuator with respect to the second piezoelectric actuator (130 + paragraph 0018).
Considering claim 7, Onishi (Figure 1) teaches an electronic equipment comprising: an electronic circuit electrically (140 + paragraph 0020) connected to the vibration generating device and a housing (110 + paragraph 0018) receiving the vibration generating device and the electronic circuit.
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (PG Pub 20130242702).
Considering claim 3, Onishi teaches wherein the first piezoelectric actuator and the second piezoelectric actuator overlap each other (see Figure 1).
However, Onishi does not explicitly teach wherein the first and second piezoelectric actuator overlap each other in a range of 62% to 88%.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to teach wherein the first and second piezoelectric actuator overlap each other in a range of 62% to 88%, since it has been held that the provision of adjustability, where needed involves only routine skill in the art.
Considering claim 4, Onishi teaches wherein the first piezoelectric actuator and the second piezoelectric actuator overlap each other (see Figure 1).
However, Onishi does not explicitly teach wherein the first and second piezoelectric actuator overlap each other in a range of 70% to 80%.  It would have been 
Considering claim 6, Onishi teaches wherein the first piezoelectric actuator and the second piezoelectric actuator overlap each other (see Figure 1).
However, Onishi does not explicitly teach wherein the first and second piezoelectric actuator overlap each other in a range of 87.5% to 93.8%.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to teach wherein the first and second piezoelectric actuator overlap each other in a range of 87.5% to 93.8%, since it has been held that the provision of adjustability, where needed involves only routine skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Hirata which in combination Onishi teaches the applicant’s claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRYAN P GORDON/Primary Examiner, Art Unit 2837